Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00196-CR

                             Ricky Maurice RICHARDSON, Jr.,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5898
                         Honorable Kirsten Cohoon, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Counsel’s
motion to withdraw is GRANTED.

       SIGNED December 22, 2021.


                                                _________________________________
                                                Lori I. Valenzuela, Justice